Citation Nr: 0521930	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-02 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for onychomycosis of 
the toenails, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fractured jaw, currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active service from December 1976 to June 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

A hearing was held before the undersigned Veteran's Law Judge 
in May 2005.  The veteran referred to claims for educational 
benefits as well as, a dental disorder secondary to his jaw 
disability.  This is referred to the RO for consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his personal hearing, the veteran reported that he was 
scheduled for VA outpatient treatment in June 2005, at which 
time he would ask the provider to report additional details 
of his conditions.  While the veteran reported that he was 
receiving only VA treatment he submitted VA Form 21-4142 in 
May 2002 that listed Community Health of South Dade, Inc.  
The Board finds that the RO should attempt to obtain the 
private and VA medical records.

Accordingly, this case is REMANDED to the RO via the AMC in 
Washington, D.C. for the following action:

1.  The RO should obtain copies of the VA 
and private medical records pertaining to 
treatment for his service-connected 
disabilities from the VA outpatient 
clinic in Miami, Florida, that date from 
May 2002 to the present; and from 
Community Health of South Dade.   

2.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

